Title: To George Washington from Brigadier General Hugh Mercer, 18 September 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 18 Sept. 1776

At the same time that I ordered a Reinforcement to Powlis Hook I wrote to Col. Derkee to know the State of that Post as to force—For tho Col. Humpton had been but a few days ago on that Spot to bring me an exact Return—such is the ever fluctuating State of our Melitia and infamous Desertion—that we are not at any one Post two days in the same State as to Numbers—Your Excellencys Letter was deliverd late last night—I shall

regulate the force sent to Powlis Hook agreable to what I hear from Col. Derkee—I expect a Return to my Letter every moment. I have the honour to be Sir Your Excellencys most obedt Servt

Hugh Mercer

